DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel L. Masters on 26 February 2021.
The application has been amended as follows: 
Please cancel claims 9 and 17, and amend claims 1, 5, 7 and 15 as follows:

 
(Currently Amended) A method of treating a subterranean formation, the method comprising: 
providing a defoaming composition, wherein the defoaming composition comprises a tall-oil-derived surfactant comprising a reaction product of tall oil fatty acids with reactants comprising diethylenetriamine, maleic anhydride, tetraethylenepentamine, and triethylenetetramine, and wherein the tall-oil-derived surfactant is provided in an oil-based carrier fluid:
mixing the defoaming composition with an aqueous fluid to form a drilling treatment fluid such that foaming in the treatment drilling fluid is reduced, wherein the defoaming composition is present in the drilling fluid in an amount of about 0.025 wt.% to about 10 wt.% by weight of the drilling fluid, wherein the defoaming composition comprises the tall-oil-derived surfactant in an amount of about 20 wt.% to about 100 wt.% based on a total weight of the defoaming composition, wherein the drilling fluid is a water-based fluid, and wherein the drilling fluid has a defoam time of about 2 minutes to about 10 minutes after the mixing: and
placing the drilling fluid into the subterranean formation, wherein the placing the drilling fluid into the subterranean formation comprises pumping the drilling fluid downhole through a drill string and past a drill bit, circulating the drilling fluid in a wellbore penetrating the subterranean formation and back to surface of the wellbore.

wherein the defoaming composition further comprises a base oil, wherein the base oil comprises at least one component selected from the group consisting of diesel oil, paraffinic oil, light mineral oil, synthetic oil, glycol ether solvent, and any combination thereof.

7.     (Currently Amended) The method of claim 1, wherein the drilling fluid further comprises a lubricant.

15.    (Currently Amended) A method of defoaming a treatment fluid comprising:
providing a defoaming composition, wherein the defoaming composition comprises an tall-oil-derived surfactant comprising a reaction product of tall oil fatty acids with reactants comprising diethylenetriamine, maleic anhydride, tetraethylenepentamine, and
triethylenetetramine, and wherein the tall-oil-derived surfactant is provided in an oil-based carrier fluid: and
mixing the defoaming composition with an aqueous fluid to form the treatment fluid such that foaming in the treatment fluid is reduced, wherein the treatment fluid is water based, wherein the defoaming composition is present in the treatment fluid in an amount of about
0.025 wt.% to about 10 wt.% by weight of thetreatment fluid,  wherein the defoaming composition comprises the tall-oil-derived surfactant in an amount of about 20 wt.% to about 100 wt.% based on a total weight of the defoaming composition, wherein the treatment fluid has a defoam time of about 2 minutes to about 12 minutes after the mixing.

Allowable Subject Matter
Claims 1, 5-8, 10, 11, 15, 16 and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768